 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVIS MICHAEL ORTIZ,                             No. 2:18-CV-2859-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BUTTE COUNTY CORRECTIONS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (Doc. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6                     Plaintiff names the following as defendants: (1) “Butte County Corrections”; (2)

 7   “CDCR”; (3) “CA Attorney General’s Office”; and (4) (former) Governor Gerry Brown. Plaintiff

 8   complains that county jail staff violated his rights under the Eighth Amendment by refusing to

 9   treat his STDs.

10                     To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual

11   connection or link between the actions of the named defendants and the alleged deprivations. See

12   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

13   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

14   § 1983, if he does an affirmative act, participates in another's affirmative acts, or omits to perform

15   an act which he is legally required to do that causes the deprivation of which complaint is made.”

16   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

17   concerning the involvement of official personnel in civil rights violations are not sufficient. See

18   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

19   specific facts as to each individual defendant’s causal role in the alleged constitutional

20   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).
21                     Here, plaintiff has not set forth any specific allegations as to the named defendants,

22   nor has plaintiff linked his allegations relating to inadequate medical treatment to any named

23   defendant. Because it is possible that the deficiencies identified in this order may be cured by

24   amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of the entire

25   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

26   informed that, as a general rule, an amended complaint supersedes the original complaint. See
27   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

28   amend, all claims alleged in the original complaint which are not alleged in the amended
                                                          2
 1   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 2   plaintiff amends the complaint, the court cannot refer to the prior pleading in order to make

 3   plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

 4   complete in itself without reference to any prior pleading. See id.

 5                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 6   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 7   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 8   each named defendant is involved, and must set forth some affirmative link or connection

 9   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

10   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

11                   Finally, plaintiff is warned that failure to file an amended complaint within the

12   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

13   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

14   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

15   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

16                   Accordingly, IT IS HEREBY ORDERED that:

17                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

18                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

19   service of this order.

20
21   Dated: March 26, 2019
                                                             ____________________________________
22                                                           DENNIS M. COTA
23                                                           UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         3
